

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED STRATEGIC INVESTMENT PROGRAM CONTRACT
 


 


 
BETWEEN
 


 


 
MULTNOMAH COUNTY, OREGON,
 


 
CITY OF GRESHAM, OREGON,
 


 
AND
 


 
MICROCHIP TECHNOLOGY INCORPORATED
 


 


 
June 8, 2009
 
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 


I.
 
RECITALS.
 
1
II.
 
LIMITATIONS ON QUALIFICATION OF PROJECT FOR EXEMPTION; FUTURE EXEMPTIONS.
 
2
 
A.
Limitations.
 
2
 
B.
Schedule Shows Maximum Benefits; Exemption Approved under Extraordinary
Circumstances, Future Exemptions.
 
3
 
C.
Verification of Factual Assumptions.
 
3
III.
 
STATUTORY OBLIGATIONS OF MCHP.
 
3
 
A.
Payment of CSF.
 
3
 
B.
First Source Agreement.
 
4
IV.
 
ADDITIONAL OBLIGATIONS OF MCHP TO MEET COUNTY SIP STANDARDS AND GOALS.
 
5
 
A.
Hiring, Wages, Benefits, Training and Retention.
 
5
 
B.
Transportation.
 
10
 
C.
Infrastructure and Public Services.
 
10
 
D.
Environmental Protection.
 
10
 
E.
Job Training.
 
11
 
F.
Procure Locally Produced or Sold Goods and Services.
 
12
V.
 
MCHP REPORTING REQUIREMENTS.
 
13
 
A.
MCHP to Report Contract Compliance to County.
 
13
 
B.
Cooperation With Oregon Department of Revenue.
 
15
VI.
 
OBLIGATIONS OF COUNTY AND CITY.
 
16
 
A.
Findings.
 
16
 
B.
The County and City Agree as Follows:
 
16

 
 

--------------------------------------------------------------------------------


 
VII.
 
BREACH; DEFAULT; REMEDIES OF THE COUNTY.
 
16
 
A.
Dispute Resolution Procedure.
 
16
 
B.
Force Majeure.
 
19
 
C.
Failure to Comply with Numerically Ascertainable Terms.
 
19
 
D.
Sanctions.
 
19
 
E.
Limitations.
 
21
 
F.
Allocation of Funds Paid by MCHP for Failure to Comply with Agreement.
 
21
VIII.
 
REMEDIES OF MCHP.
 
21
IX.
 
TERM OF AGREEMENT.
 
21
X.
 
MISCELLANEOUS TERMS.
 
22
 
A.
Discrimination.
 
22
 
B.
Public Contracts.
 
22
 
C.
Governing Law.
 
22
 
D.
Complete Agreement.
 
22
 
E.
CSF Payments Not Property Taxes.
 
22
 
F.
Compliance Relevant to Future Approvals.
 
23
 
G.
Lease or Sublease of the Premises.
 
23
 
H.
Successors and Assigns.
 
23
 
I.
Good Faith Contests Permitted.
 
23
 
J.
Validity of County Obligations.
 
23
 
K.
Counterparts.
 
23

 
 

--------------------------------------------------------------------------------


 
City of Gresham Contract No. 1909
Amendment No. 1
 
AMENDED AGREEMENT
 
This Amended Agreement is by and between Multnomah County (the “County”), the
City of Gresham (the “City”) and Microchip Technology Incorporated (“MCHP”),
2355 West Chandler Blvd., Chandler, Arizona 85224-6199.
 
I.     RECITALS.
 
 
A.
MCHP has requested that the County approve an extension of the term of the
August 15, 2002, Strategic Investment Program Agreement, providing a partial
property tax exemption for its facility in Gresham, Oregon, from seven (7) years
to fifteen (15) years.

 
 
B.
ORS 285B.380 to 285B.392 (2001) describes the process in place in 2002 for
obtaining the Strategic Investment Program (“SIP”) partial tax exemption which
is described in ORS 307.123.  The Strategic Investment Program exemption
requires the owner to pay property tax on the first one hundred million dollars
($100,000,000) of value of the facilities which receives the exemption; that
taxable base increases each year by three percent.  The exemption is temporary,
lasting no longer than 15 years.

 
 
C.
On, August 23, 2002, by Resolution (attached as Exhibit 1), the Oregon Economic
and Community Development Commission, at the request of the Multnomah Board of
County Commissioners, approved the MCHP facilities as an “eligible project.”

 
 
D.
MCHP seeks an extension of the original seven (7) year term of the Agreement to
fifteen (15) years because it is contemplating additional investment in
equipment at the facilities.  The partial tax exemption of ORS 307.123 would
provide an economic benefit to the company, which would allow it to retain
employees and, perhaps, hire additional employees.  The capped total assessed
value of the Project would remain at $490 million.  Without an extension of the
SIP partial tax exemption, MCHP would not be able to make the additional
investments in improvements at the Gresham, OR Project, and it is in danger of
becoming an obsolete facility.

 
 
E.
The County and the City have approved the terms of this Agreement, which
contains the amended provisions relating to the SIP and the partial tax
exemption for the Project.

 
 
F.
MCHP intends to remain an exemplary corporate citizen.  The County and City
understand that, to be an exemplary corporate citizen, MCHP must be able to
operate the Project in a competitive manner responsive to semiconductor industry
conditions.  This Agreement therefore adjusts or conditions certain of MCHP’s
obligations upon conditions in the semiconductor industry, demand for product
produced at the Project, and other factors which are beyond MCHP’s control.  The
parties acknowledge that, if doubt arises about the nature or extent of MCHP’s
obligations under this Agreement, this Agreement should be interpreted in a
manner that allows MCHP to operate the Project competitively while meeting the
County’s goals.

 
 
Amended Strategic Investment Program Contract - 1 of 24

--------------------------------------------------------------------------------


 
Now therefore, in consideration of the following mutual promises, the parties
agree as follows:
 

II.           LIMITATIONS ON QUALIFICATION OF PROJECT FOR EXEMPTION; FUTURE
EXEMPTIONS.
 
A.           Limitations.
 
The Project consists of the purchase, improvement and equipping of FMI’s
facilities in Gresham, Oregon.  Only $490 million of assessed value of the
Project will be eligible for the exemption, and any assessed value at the
Project during the term of this Agreement which exceeds $490 million shall not
be eligible for the SIP exemption.  The Project shall receive the SIP exemption
for fifteen fiscal years, commencing with County fiscal year 2003-04, and this
Agreement and MCHP’s SIP partial tax exemption shall terminate on June 30, 2018.


The maximum investments which MCHP expects to make, and the tax years in which
those investments will appear on the tax rolls, are estimated to be:


County Tax Year
 
7/1/10-6/30/11
   
7/1/11-6/30/12
   
7/1/12-6/30/13
   
7/1/13-6/30/14
 
Lien Date
 
1/1/2010
   
1/1/2011
   
1/1/2012
   
1/1/2013
 
 
Initial Investment
    180,000,000       180,000,000       180,000,000       180,000,000  
Facilities/Site Work
    8,421,593       11,421,593       14,421,593       17,421,593  
Manufacturing Equipment
    52,529,557       65,529,557       78,529,557       91,529,557  
Total Value of Assets
    240,951,150       256,951,150       272,951,150       288,845,444  
Estimated Accumulated
                               
Depreciation
    (11,857,711 )     (19,762,281 )     (30,178,279 )     (43,105,706 )
Total Assessed Value
    229,093,439       237,188,869       242,772,871       245,845,444          
                         
 
SIP Floor
    122,987,387       126,677,008       130,477,318       134,391,638  
Property Taxes
    1,952,585       2,011,162       2,071,497       2,133,642  
CSF
    421,143       438,630       445,709       442,369  
Total Payments by MCHP
    2,373,728       2,449,792       2,517,207       2,576,010                  
                 
SIP Benefits to MCHP
    1,263,429       1,315,890       1,337,128       1,327,106  
 
                               
County Tax Year
 
7/1/14-6/30/15
   
7/1/15-6/30/16
   
7/1/16-6/30/17
   
7/1/17-6/30/18
 
Lien Date
 
1/1/2014
   
1/1/2015
   
1/1/2016
   
1/1/2017
 
 
Initial Investment
    180,000,000       180,000,000       180,000,000       180,000,000  
Facilities/Site Work
    20,521,593       23,421,593       26,421,593       29,421,593  
Manufacturing Equipment
    104,529,557       117,529,557       130,529,557       143,529,557  
Total Value of Assets
    304,951,150       320,951,150       336,951,150       352,951,150  
Estimated Accumulated
                               
Depreciation
    (58,544,562 )     (75,234,846 )     (93,176,558 )     (106,019,416 )
Total Assessed Value
    246,406,588       245,716,304       243,774,592       246,931,734  
 
SIP Floor
    138,423,387       142,576,089       146,853,371       151,258,972  
Property Taxes
    2,197,651       2,263,581       2,331,488       2,401,433  
CSF
    428,593       409,371       384,688       379,732  
Total Payments by MCHP
    2,626,245       2,672,952       2,716,176       2,781,165                  
                 
SIP Benefits to MCHP
    1,285,780       1,228,114       1,154,063       1,139,197  

 

 
Amended Strategic Investment Program Contract - 2 of 24

--------------------------------------------------------------------------------


 
B.
Schedule Shows Maximum Benefits; Exemption Approved under Extraordinary
Circumstances, Future Exemptions.

 
 
1.
This schedule of investments is an estimate of the maximum level of investment
which MCHP currently expects it will make at the Project.  Actual investments at
the Project may be substantially less, reducing the associated SIP benefit to
MCHP.

 
 
2.
This SIP exemption for MCHP is being approved under extraordinary circumstances:
the economy has been in recession, jobs have been lost. MCHP is asking for an
extension of the SIP agreement to meet its eight year planning horizon.  MCHP
may make significant improvements at the Project site which would qualify for
the SIP partial tax exemption.

 
C.           Verification of Factual Assumptions.
 
 
1.
MCHP has agreed to pay the County a SIP processing fee which is equal to the
County’s costs for contract preparation, but does not exceed $5000.

 
This sum shall be paid to the County within six months following the approval of
the Amended SIP Agreement by the Board of County Commissioners.
 
III.           STATUTORY OBLIGATIONS OF MCHP.
 
A.           Payment of CSF.
 
1.         Amount.
 
For each year in which MCHP receives the Property Tax Abatement, MCHP shall pay
to the County a Community Service Fee (CSF), as provided by ORS
285C.609(4)(b)(B), equal to 25 percent of the property taxes abated in such tax
year, but not exceeding $2 million.
 
2.         By November 15.
 
The CSF payment shall be made to the County Finance Manager no later than
November 15 of each year, commencing with November 15, 2003.  However, MCHP
shall not be required to pay the CSF before ten business days after MCHP
receives the invoice described in Section III.A.3, below.  
 
 
Amended Strategic Investment Program Contract - 3 of 24

--------------------------------------------------------------------------------


 
Payment shall be made based on an invoice submitted by the County to MCHP in
such form and according to such method as shall be agreed to by the parties
prior to November 15 of the tax year in which the Project is assessed and taxed.
The payment shall be sent to:
 



 
Mindy Harris
Position Title:
Chief Financial Officer
Address:
Multnomah County, Oregon
 
501 SE Hawthorne Blvd, 4th Floor
 
PO Box 14700
 
Portland, Oregon 97293

 
3.         Statement 30 Days in Advance
 
The County shall provide MCHP with a statement of the CSF due no less than 30
days prior to the due date.
 
4.         Adjustments
 
If the assessed value of the Project is adjusted after November 15 of any tax
year in such a manner that property taxes due from MCHP for that year are
reduced, and the reduction reduces the CSF for that year, the County shall pay
the amount of the reduction to MCHP, together with interest at the rate
established by law for tax refunds (ORS 311.505(2)) from the date of payment of
the CSF.  If the County does not pay the amount by November 10 of the following
year, MCHP may withhold the unpaid amount, plus interest as provided in this
Section, from subsequent CSF payments due from MCHP under this Agreement.  If
the remaining CSF payments due from MCHP are less than the amount owed by the
County to MCHP under this Section, the County shall pay the amount due to MCHP
not later than December 15 of the year following the year in which the reduction
occurs.  An appeal of the assessed value does not defer the payment of the
CSF.  The CSF shall be paid as set out in paragraph 2 above.  Any adjustments
based on the outcome of the appeal shall be in accord with this paragraph.
 
5.         Nonpayment of CSF.
 
In compliance with ORS 307.123(b)(6), if MCHP fails to pay the CSF fee required
by ORS 285C.609(4)(b)(B), by the end of the tax year in which it is due, the tax
exemption shall be revoked and the property shall be fully taxable for the
following tax year for which the fee remains unpaid.  It is agreed that MCHP
shall pay the CSF for a total of fifteen (15) years.
 
B.           First Source Agreement.
 
To target the County’s unemployed and underemployed population and comply with
the requirements of ORS 285C.606(5), MCHP entered into an Exclusive Full-Service
First Source Hiring Agreement (FSA), with the Multnomah County or its designated
contact agency(s) as defined in OAR 123-070-1100.  MCHP will execute the
template FSA adopted by the County and the City for the Gresham Strategic
Investment Zone # 1.  An executed copy of the new FSA is attached to this
Agreement as Exhibit 2.  Compliance with the terms of the new FSA is a
requirement of this agreement.
 
 
Amended Strategic Investment Program Contract - 4 of 24

--------------------------------------------------------------------------------


 
IV.
ADDITIONAL OBLIGATIONS OF MCHP TO MEET COUNTY SIP STANDARDS AND GOALS.

 
In consideration of the County’s and City’s actions to approve a SIP exemption
for the Project, MCHP agrees to fill the role of an exemplary corporate citizen
in Multnomah County as provided in this Agreement.  Such a citizen helps prepare
the unemployed and underemployed, including the emerging workforce from local
high schools, community colleges, and universities, for entry level jobs which
provide career paths, family wages, and excellent benefits, including childcare
referrals and negotiations of group rates, which help assure the success of the
employee in those jobs.  An exemplary corporate citizen also leads the business
community by progressing toward a goal to have no negative impact on the
environment through state-of-the-art transportation and environmental
programs.  And, an exemplary corporate citizen positively affects the
educational and economic well-being of the community in which it resides by
directing its efforts and resources to the benefit of its community’s citizens
and businesses.  By meeting the performance requirements specified in this
Agreement, MCHP will meet its responsibilities as an exemplary corporate
citizen.
 
A.           Hiring, Wages, Benefits, Training and Retention.
 
County goals:
 
To create long term jobs with family wages, benefits and working conditions for
County residents or creation of a full spectrum of jobs for residents of
Multnomah County who are unemployed or underemployed, with a clear career track
from entry-level jobs to family wage jobs.
 
To provide educational opportunities to enhance upward mobility for both
technical and management roles.
 
To minimize the number of contracted on-site jobs that pay low wages.
 
MCHP acknowledges these County goals and agrees to take the following actions in
support of those goals:
 
1.         Local Hiring.
 
MCHP’s goal is to hire many local candidates.  MCHP will focus on previous
employees who have directly related semiconductor fabrication experience.  Once
MCHP has exhausted those rehiring possibilities, MCHP will work with
WorkSystems, Inc. or other provider appointed by the County, to find more
qualified candidates.
 
 
Amended Strategic Investment Program Contract - 5 of 24

--------------------------------------------------------------------------------


 
2.         Retention of Existing Jobs and New Hires.
 
a.         Number of Jobs.
 
MCHP currently projects that, at a minimum, the following jobs will be retained
or created at the Project (totals refer to the total number of jobs at the
Project including jobs retained and jobs created) in the following calendar
years:
 
Total
Annual Salary Range ($K)
CY09
CY10
CY11
CY12
CY13
Engineering
55.3 – 88.8
40
40
42
44
46
Eng Techs
27.2 – 53.1
58
58
62
65
67
MFG
19.2 – 33.8
148
148
160
171
183
Mgmt/Admin
54.2 – 102.0
35
35
35
35
38
Facilities
38.2 – 69.7
34
34
34
34
35
Doc Control
26.4 – 45.6
2
2
2
2
2
Materials
27.0 – 36.7
13
13
13
14
14
             
TOTAL
 
330
330
348
365
385
             
Total
Annual Salary Range ($K)
CY14
CY15
CY16
CY17
CY18
Engineering
55.3 – 88.8
48
48
51
53
53
Eng Techs
27.2 – 53.1
70
72
73
74
77
MFG
19.2 – 33.8
193
213
231
249
274
Mgmt/Admin
54.2 – 102.0
41
41
41
42
42
Facilities
38.2 – 69.7
36
36
36
36
36
Doc Control
26.4 – 45.6
2
3
3
3
3
Materials
27.0 – 36.7
15
15
15
15
15
             
TOTAL
 
405
428
450
472
500


The preceding table shows the minimum number of jobs which MCHP expects it will
create at the Project.  If economic conditions support investments in the
Project at the level shown in Section II.A, it is expected that jobs at the
Project will exceed the minimum number of jobs shown in the preceding
table.  MCHP will report all jobs at the Project in accordance with Section V.
 
b.           Timing.
 
MCHP shall create the total number of jobs at the Project set out in the
preceding chart in each of the years shown in that chart.  Each year’s minimum
number of jobs, as set out in the “Total” row of the chart shown above, shall be
created by December 31 of the relevant year.  A new job is “created” when
someone is hired as a regular full-time employee.  The number of employees may
be deferred or reduced temporarily due to
 
 
Amended Strategic Investment Program Contract - 6 of 24

--------------------------------------------------------------------------------


 
 
delays in commissioning equipment, inability of MCHP to recruit qualified
employees, or economic circumstances, either in general or specific to MCHP,
leading to a requirement for a deferral in recruitment or a reduction in
employment.  If such a deferral or reduction is necessary, MCHP shall notify the
County in writing, specifying the reason for the deferral or reduction, the
amount of the deferral or reduction, and the expected duration of the
circumstances giving rise to the deferral or reduction.  If the County believes
that MCHP has deferred or reduced maintaining and creating jobs in violation of
this Agreement, the County may commence dispute resolution proceedings under
Section VII.A of this Agreement.
 
c.           Additional Employment.
 
Total Project employees may be greater than those indicated in Section
IV.2.a.  While MCHP cannot commit to increases, the commitment to the Exclusive
Full-Service First Source Hiring Agreement attached as Exhibit 2 of this
Agreement shall apply throughout the term of this Agreement.
 
3.         Temporary Employees.
 
MCHP anticipates it will use temporary employees in production tasks only to
meet peak production loads and to cover temporary and extended leaves of
absence.  A Category One temporary employee, as defined in paragraph 5, below,
shall not hold a position longer than six months unless the employee is filling
a vacancy created by extended medical leave or a statutorily protected leave.
 
4.         Retention of Employees.
 
MCHP intends to hire and retain employees for many years, and to provide its
employees with multiple opportunities to move progressively through the MCHP
corporate organization with increasing responsibility.  To carry out these
intentions, MCHP shall maintain during the term of this Agreement a transfer
policy and an internal posting policy which are substantially similar to the
transfer policy and internal posting policy which are attached as Exhibit 3 to
this Agreement.
 
It is the intent of the parties that employees hired in new jobs be retained
either in the initial position or in progressively more responsible positions
within MCHP.  Beginning with the end of fiscal year 2003-04, MCHP shall
demonstrate that at least 70% of all of its regular full time employees at the
Gresham facilities except those described in the next sentence are retained for
at least two years.  The following employees will not be counted: (1) those
terminated for cause; and (2) those that voluntarily terminate employment other
than for reasons of inadequacy of child care, transportation or housing.
 
 
Amended Strategic Investment Program Contract - 7 of 24

--------------------------------------------------------------------------------


 
 
5.         Advancement of Category One Employees.
 
MCHP will source as many Category One Employees as practicable for hire into
entry-level production operator jobs.  MCHP currently provides a weeklong
training class for all production operators.  In addition, MCHP continually
offers in-house training and certification levels to improve performance and
employee output.  MCHP shall maintain these programs or substantially similar
programs during the term of this Agreement.  “Category One Employee” means a
person holding a job which requires less than a two year college degree or
certificate and which is not highly technical in nature.
 
In addition, MCHP shall:
 
 
a.
Offer supervisors of Category One Employees substantial training in dealing with
employee issues, including workplace diversity.

 
 
b.
Maintain its current, multi–step disciplinary process, or a substantially
similar process, in place to ensure all employees are given multiple
opportunities to improve their performance as well as to receive guidance on any
particular employee issues.  MCHP’s current Employee Performance Improvement
Plan , which details MCHP’s multi-step process for employee discipline, is
attached as Exhibit 5 to this Agreement.

 
 
c.
Maintain its current policy of referring employees to multiple avenues for
guidance, including but not limited to access to an employee assistance program
which provides counseling.  MCHP’s current open door policy, which refers
employees to several avenues for guidance, it attached as Exhibit 4 to this
Agreement.

 
6.         Promotional Practices.
 
Microchip’s practice is to promote approximately 10% of the indirect labor force
once per year to the next grade level responsibility. Approximately 40% of the
Gresham facilities will be direct labor employees.  Once Microchip places an
entry level or category one direct labor employee into grade 90, the following
chart illustrates their path.
 
    90---92 - First year promotion
92---94 - Second year promotion
94---96 - Third year promotion
 
Once a Category One employee has reached grade 96 they have had a promotion
every year for three years and they have reached the highest grade available.
 To continue advancement an employee must take on additional responsibilities
such as supervision or follow a technical path toward engineering.  
 
 
Amended Strategic Investment Program Contract - 8 of 24

--------------------------------------------------------------------------------


 
Microchip provides tuition reimbursement as described in Exhibit 5 up to $10,000
a year for education.  Microchip commits to continue with this level of
promotions per year to the extent economic conditions permit, for all employees
whose job performance justifies promotion.
 
“Direct labor” refers to anyone who touches the product or works on the wafer
process.  Direct labor positions are classified as “production specialists”
whose costs are included in MCHP’s cost per wafer analysis.  “Indirect labor”
refers to any labor positions except “direct labor.”
 
7.         Wages.
 
MCHP represents that its current wage structure, including base pay, bonus and
stock option grants, are competitive with current industry standards. MCHP will
continue to maintain competitive wages, and to compare its wages to the Radford
Benchmark Survey annually, or its equivalent.  A chart showing wages, benefits,
shift differential, and overtime is attached as Exhibit 6.  MCHP commits to
reviewing the Radford Benchmark and making any changes to salary ranges that
apply, provided that economic conditions allow for such increases in salary
ranges.
 
8.         Employer Paid Benefits.
 
a.         In General.
 
MCHP intends to fulfill its role as an exemplary corporate citizen by providing
an attractive and competitive benefits package which enables MCHP to recruit and
retain qualified employees.  MCHP acknowledges that provision of excellent,
competitive benefits is vital, not only to achieving MCHP’s corporate
objectives, but also to achieve the County’s goals.
 
b.         Specific Benefits.
 
MCHP currently provides all existing US employees at other locations with the
benefits described in Exhibit 7 attached to this Agreement.
 
During the period of property tax exemption, MCHP may have to modify its
benefits package in order to maintain costs in response to industry or economic
conditions or to remain competitive.  The cost to MCHP’s employees is the same
for all employees regardless of job title or income level.  Employees may choose
to insure only themselves, employee plus spouse or employee plus family.  Also
included in the attached as Exhibit 7 is a cost analysis for benefit cost for
the benefit plan year of May 1, 2009 through April 30, 2010.
 
MCHP shall report the benefits it provides for employees at the Project, and,
prior to making any substantial reductions in MCHP’s aggregate benefits package,
MCHP shall provide reasonable notice to the County.
 
 
Amended Strategic Investment Program Contract - 9 of 24

--------------------------------------------------------------------------------


 
 
During the period of the partial property tax exemption, MCHP shall provide
health insurance at least comparable to that provided under  the Oregon Health
Plan (OHP).
 
 9.        Child Care.
 
MCHP will work in good faith to attempt partnership relationships with local
childcare facilities to provide discounts for MCHP employees.  MCHP will provide
a link to Oregon childcare commission website
(http://findit.emp.state.or.us/occc/) on its internal website to facilitate
employee access to childcare information.  
 
B.           Transportation.
 
County Goal:
 
To encourage employees to use transit, carpools, vanpools, or alternative modes
of transportation.
 
MCHP acknowledges this County goal and agrees to take the following actions in
support of this goal:
 
MCHP shall encourage use of alternative modes of transportation by maintaining
its current Trip Reduction Program, or a substantially similar program.  MCHP’s
current Trip Reduction Program is described in Exhibit 8 attached to this
Agreement.
 
C.           Infrastructure and Public Services.
 
County goal:
 
To eliminate adverse impacts on the level of service provided to existing
residents of Multnomah County and the region.
 
MCHP acknowledges this County goal and agrees to take the following actions in
support of that goal:
 
MCHP shall comply with all material provisions generally applicable under City,
County and State of Oregon development requirements to mitigate adverse impacts
on the level of services to existing residents of the County and City that
involve transportation and utility infrastructure and public safety.
 
D.           Environmental Protection.
 
County Goal:
 
To approve tax abatements only for firms that demonstrate a commitment to
environmental protection.
 
 
Amended Strategic Investment Program Contract - 10 of 24

--------------------------------------------------------------------------------


 
MCHP acknowledges this County goal and agrees to take the following actions in
support of that goal:
 
To demonstrate its commitment to environmental protection:
 
 
1.
MCHP has identified baseline conditions associated with full production in each
of the following categories: (1) toxic and hazardous materials; (2) water
conservation, reuse and waste water discharge; (3) air quality; (4) waste
reduction and recycling; and (5) energy conservation.  Additionally, MCHP has
created an evaluation matrix to measure its progress toward the County’s goal
and shall continue to strive to make progress toward that goal as demonstrated
in its annual report to the County.

 
 
2.
MCHP has successfully applied for and participated in DEQ’s Green Permits
program that constitutes achievement of the County goal.

 
 
3.
If any person is determined by the appropriate environmental authority to have
violated an applicable environmental law, MCHP shall cure or cause to be cured
the damage in accordance with and as required by applicable laws to the
reasonable satisfaction of the reviewing environmental authority.

 
E.           Job Training.
 
County Goals:
 
To build a world-class workforce that provides the full range of skills
necessary to attract and sustain competitive, high performance companies.
 
To graduate all children from high school with skills enabling them to succeed
in the workforce and/or in post-secondary education, including the fundamental
ability to read, write, communicate and reason.
 
To establish stronger educational programs beyond the secondary level to meet
the region’s needs for accessible education, expanded graduate programs,
high-quality research, technology transfer and economic development.
 
To provide educational opportunities to enhance upward mobility for both
technical and management roles.
 
MCHP acknowledges these County goals and agrees to take the following actions in
support of those goals:
 
 
1.
MCHP shall work in good faith with the education community to support curriculum
and career path options for obtaining jobs in the semiconductor field.  This
good-faith effort includes but is not limited to:

 
 
(a)
Assisting in the successful realization of the Center for Advanced Learning by
serving on the C.A.L industry advisory committee; providing assistance and
expertise with curriculum development, instructional assistance, development of
internships and mentoring opportunities; consideration of financial and
equipment donations to the C.A.L.

 
 
Amended Strategic Investment Program Contract - 11 of 24

--------------------------------------------------------------------------------


 
 
(b)
Working with MHCC and local high schools (Gresham, Sam Barlow,  Reynolds,
Centennial, Parkrose, David Douglas, and Marshall) to explore partnership
opportunities including but not limited to: internships and mentoring programs,
curriculum development, instructional assistance, scholarships, financial and
equipment donations.

 
 
(c)
Designating a representative to serve on the Board of Directors of the Mt. Hood
Community College Foundation, when a position becomes available.

 
 
2.
MCHP’s tuition reimbursement policy, which is attached as Exhibit 5, provides up
to $10,000 per year reimbursement for classes and books to anyone who enrolls in
classes at a certified university for job related classes or degree.

 
 
3.
MCHP currently provides funds in departmental budgets to cover external training
needs for employees to improve their skills.

 
 
4.
MCHP currently maintains an extensive in house training department with an
excellent portfolio of classes, see attached recent recognition from Training
Magazine.  MCHP offers 15 training classes at the Project.

 
 
5.
MCHP shall continue to provide these educational programs, or substantially
similar educations benefits for its employees.

 
 
6.
MCHP agrees to evaluate the Fujitsu proprietary degree and other equivalent
training, in good faith and allow its employees appropriate credit for having
obtained that degree.

 
F.           Procure Locally Produced or Sold Goods and Services.
 
County Goal:
 
To encourage the purchase of goods and services produced or sold by businesses
in Multnomah County and the region.
 
MCHP acknowledges this County goal and agrees to take the following actions in
support of this goal:
 
 
1.
MCHP acknowledges this County goal and agrees to make best effort to purchase
from local suppliers subject to MCHP’s ability to find local suppliers whose
products meet MCHP’s specifications and quality standards, and whose products
cost the same or lower that non-local goods and services.

 
 
2.
MCHP will make good faith and reasonable efforts to procure for construction,
installation and equipment maintenance services in a manner which recognizes and
rewards responsible contractors based on the following factors: necessary
technical qualifications (including licensure), past performance record
(including safety, cost effectiveness, business location (per the local
procurement goals of this Agreement) and other factors consistent with MCHP’s
stated mission, values, and record of operations.

 
 
Amended Strategic Investment Program Contract - 12 of 24

--------------------------------------------------------------------------------


 
V.           MCHP Reporting Requirements.
 
A.           MCHP to Report Contract Compliance to County.
 
 
1.
MCHP shall prepare and submit to County SIP Manager the quarterly and annual
reports described in paragraphs 5 and 6 below.  The annual report shall include
the quarterly report information on the jobs information for the quarter ending
June 30.  No separate quarterly report is required for the quarter ending June
30.

 
 
2.
MCHP, County and the City will work together to determine the form of report
necessary to track benefits of the “targeted population,” as that term is
defined in the First Source Agreement.  To the extent possible, data
compilations generated and used by MCHP in the ordinary conduct of its
operations will be used for the report to the County.

 
 
3.
The reports are to be sent to the following address:

 
SIP Manager
Multnomah County Chair’s Office
501 SE Hawthorne Blvd. 6th floor
Portland, OR 97293-0700

 
 
4.
Confidentiality of Reports.

 
MCHP proprietary information contained in the reports and documents submitted by
MCHP to the County in support of the report is, and shall be, submitted in
complete confidence.  County shall treat MCHP’s proprietary information in a
confidential manner.  The parties agree that any such proprietary information is
exempt from public disclosure under, and the County agrees to assert in
connection with any public records request that, such information is exempt from
disclosure under the Public Records Law, ORS 192.502(4).  This Agreement is
MCHP’s written request  for confidentiality and is the County’s assurance that
it will treat MCHP’s documents as confidential.  The County acknowledges that
MCHP documents that contain proprietary information may give competitors an
undue advantage, and, therefore, that such documents are also entitled to
nondisclosure protection under ORS 192.501(2).  Additionally, employee survey
information of a private nature is exempt from disclosure under ORS 192.502(2)
and 192.501(5).
 
MCHP understands and agrees that the County may, subject to the foregoing
confidentiality obligations imposed upon the County, send portions of the
reports to other Oregon governmental entities for review to ensure compliance
with this Agreement.  For example, the portion of the report on compliance with
the County’s environmental goals may be sent to DEQ for review. The
confidentiality of the MCHP documents shall extend to such documents in the
hands of all other governmental agencies and the County shall advise the other
governmental agencies of the confidentiality obligation when submitting MCHP
documents to such other governmental entities.  ORS 192.502(9) contemplates
continued confidentiality for documents transferred by a public body to another
public body.
 
 
Amended Strategic Investment Program Contract - 13 of 24

--------------------------------------------------------------------------------


 
Notwithstanding any other provision of this Agreement, MCHP shall not be
required to report information to the County in a manner which violates the
privacy rights of MCHP’s employees.  If the County discloses any information
provided by MCHP to the County pursuant to this Agreement in any manner which
violates the rights of any person or entity, the County shall indemnify and hold
MCHP and its agents, directors, officers or employees harmless from and against
any claim made against MCHP or its agents, directors, officers or employees
based on the disclosure of that information by the County, including costs of
attorneys’ fees at trial and on appeal.
 
5.     Quarterly Reports on Job Creation, Compensation and Retention.
 
Beginning with County fiscal year 2003-2004, MCHP shall prepare and deliver
within 45 days of the close of each fiscal quarter (September 30, December 31,
March 31 and June 30), a report containing the following information:
 
 
a.
Hiring activity for the prior quarter for the Project, including day of hire,
title, level, starting compensation and category of position (using the
categories shown in the chart in Section IV.2.a).

 
 
b.
Turnover rate for all employees at the Project, calculated in accordance with
Section IV.4.

 
6.     Annual Reports.
 
MCHP shall prepare and deliver by November 15 of the tax year following the tax
abatement year, a report which addresses each of the reporting requirements
listed below:
 
a.           Wages.
 
MCHP shall provide a report of its total payroll and total number of employees,
and shall calculate and report the average payroll for employees at the Project.
 
b.           Benefits.
 
MCHP shall provide a statement of the benefits it provided during the tax
abatement year to its employees, any changes in the benefits from the prior
year.
 
c.           Hiring Outside of FSA.
 
MCHP shall provide a statement of the covered employee hires which were not
referred to MCHP by the County pursuant to the FSA during the tax abatement
year.  It shall include the date of hire, job classification, wage scale and
residency (state, county, city) at, or just prior to, time of hire.  A report
form shall be created by County and/or City with MCHP.
 
 
Amended Strategic Investment Program Contract - 14 of 24

--------------------------------------------------------------------------------


 
d.           Transportation.
 
MCHP shall provide a statement of its actions under Section IV.B for the tax
abatement year.
 
e.           Job Training.
 
MCHP shall provide a statement of its actions under Section IV.E for the tax
abatement year period.
 
f.           Local Procurement.
 
MCHP shall report annually:
 
(1)           The amount of MCHP expenditures in Oregon.
 
(2)           The amount of MCHP expenditures in Multnomah County.
 
(3)           The percent change in expenditures over prior year.
 
g.           Environmental Management Plan and Cleanup.
 
 
(1)
MCHP shall report annually on its compliance with the County’s environmental
protection goals set out in Section IV.D.

 
 
(2)
MCHP shall report on any notices of violation of environmental laws at the
Project which MCHP receives from an environmental authority having jurisdiction
over the Project that were given in the prior County fiscal year (beginning
commencing in County fiscal year 2004-05 for any notices of violation received
in County fiscal year 2003-04) and, if there were any, whether the appropriate
environmental agency approved the remedial measures.

 
    7.       County Report on MCHP Compliance.
 
  The County shall also prepare an annual report to the public describing MCHP’s
compliance with the terms of this Agreement.
 

B.    Cooperation With Oregon Department of Revenue.
 
MCHP and the County shall cooperate with the Oregon Department of Revenue to
identify the property that receives the property tax exemption as described in
this Agreement.
 
 
Amended Strategic Investment Program Contract - 15 of 24

--------------------------------------------------------------------------------


 
VI.           OBLIGATIONS OF COUNTY AND CITY.
 
A.   Findings.
 
In consideration of the actions of MCHP as described in this Amended Agreement,
the County and the City find that:
 
 
1.
Granting an SIP exemption for the Project will foster the economic growth and
legislative policy as set forth in ORS 285.603.

 
 
2.
The Project will be consistent with all applicable laws and regulations.

 
 
3.
The operation of the Project in the County and the City would be in the best
interest of the citizens of Multnomah County and the City of Gresham.

 
B.           The County and City Agree as follows:
 
1.       Approval of Provisions Related to Property Tax Exemption.
 
The County and the City approve the provisions of this Amended Agreement related
to the SIP partial tax exemption by execution of this Amended Agreement.  
 
2.       Property Tax Exemption.
 
On August 23, 2002, the Project was approved, by Resolution, as an “eligible
project” by the Finance Committee for the Oregon Economic and Community
Development Commission.  This approval remains operative as to this Amended
Agreement without further action by OECDC.  The Project shall continue to be
subject to assessment and taxation as provided in ORS 307.123 through June 30,
2018. (See Exhibit # 1)
 
VII.         BREACH; DEFAULT; REMEDIES OF THE COUNTY.
 
A.   Dispute Resolution Procedure.
 
 
1.
Multnomah County’s designated SIP Manager shall have the duty to monitor
compliance by MCHP with the terms of this Agreement.

 
 
2.
If either County or the City has substantial evidence to believe that MCHP has
failed materially to comply with any term of this Agreement and that such
failure is not excused, County and the City shall confer, and shall involve
persons in their organizations whose job responsibilities relate to the
noncompliance.  County shall show the evidence of noncompliance to these
representatives.  If, after they examine the evidence, County continues to
believe that MCHP has failed materially to comply with one or more terms of this
Agreement and the failure is not excused, County shall notify MCHP of this
belief and the basis therefor.  In any event, MCHP shall not be deemed to have
failed to comply with this Agreement if the failure is caused by a force
majeure, as provided under Section VII.B, below, or if the alleged failure is a
variance from numerically ascertainable terms which is described in Section
VII.E.

 
 
Amended Strategic Investment Program Contract - 16 of 24

--------------------------------------------------------------------------------


 
 
3.
Notice required by Section VII.A.2 shall be in writing and shall be sent to MCHP
at the following addresses, both of which shall be required for notice to be
effective:



Microchip Technology Incorporated
2355 West Chandler Blvd.
Chandler, Arizona 85224-6199

 
Attention:  Steve Sanghi, President and CEO
With a copy to:   Jeff Thomas, Director, Site Services
With a Copy to:  Legal Department

 
If MCHP wishes to change the address(es) to which notice hereunder shall be
given, it may do so by providing written notice to the County at the address
indicated in Section V.A.3.
 
 
4.
Upon receipt of the notice described in Section VII.A.2, MCHP shall have 45 days
to respond in writing.  MCHP’s written response shall be delivered to County at
the address shown in Section V.A.3.  MCHP’s response shall include such
supporting documentation as is related to the issues raised by the notice
described in Section VII.A.2 and that is within MCHP’s control to provide for
the sole purpose of allowing the County to substantiate MCHP’s response.  The
County shall have 45 days in which to review and consider MCHP’s response and to
notify MCHP in writing if the County believes MCHP is not in compliance, and to
state the basis for the County’s belief.  If the County does not give MCHP such
written notice within 45 days, the matter shall be deemed closed.

 
 
5.
If the County notifies MCHP pursuant to Section VI.A.4 that the County continues
to believe that a failure of performance by MCHP has occurred, the parties will
meet as soon as possible and confer with the objective that the issues upon
which there is dispute are clearly defined and understood and that any
misunderstanding of the essential factors of the dispute may be resolved.  The
County may retain an outside consultant, or the County Auditor may be used to
verify MCHP’s compliance.  In the course of this process, if physical access to
the Project premises is required, MCHP will allow the County or its designated
consultant or Auditor such access at reasonable times and under conditions that
will comply with MCHP’s customary rules and procedures pertaining to safety,
property security, confidentiality, engineering, and intellectual property
protection and so as to not interfere with MCHP’s operations of the
Project.  The parties shall also exercise their respective best efforts to
resolve all disputed issues, in a manner and result that is consistent with the
provisions of this Agreement.  A resolution so reached shall be documented in a
written Compliance Agreement to the parties’ mutual satisfaction.

 
 
Amended Strategic Investment Program Contract - 17 of 24

--------------------------------------------------------------------------------


 
 
6.
If, following such efforts by the parties to amicably resolve their differences,
a mutually satisfactory outcome is not achieved, the procedures in the order set
forth below shall be followed:

 
 
a.
Subject to subsection b, below, senior management of both parties shall first
mutually negotiate in good faith to resolve any dispute that arises between
them.  If such negotiations are unsuccessful the parties agree that, before any
litigation can be initiated, except as provided in b, below, the dispute shall
be submitted to non-binding mediation in front of a mediator who is an attorney
who is both knowledgeable in the laws which govern this agreement and who has
substantial experience in the semiconductor or electronics manufacturing
industries, or a mutually acceptable person of comparable expertise and
competence.  Such mediation shall take place within 90 days’ of a party’s
receipt of a request therefore, in a neutral location mutually acceptable to
both parties.  Each party shall be responsible for paying its own costs and
expenses (including legal fees, if necessary) for the mediation.  In the event
that the mediation is unsuccessful, either party may initiate litigation to
address the dispute.

 
 
b.
Notwithstanding the foregoing, any dispute in which specific performance or
injunctive relief is sought need not be submitted to mediation, but may instead
be immediately brought by the aggrieved party to an appropriate court.

 
 
c.
The prevailing party in any litigation proceeding arising out of or related to
this Agreement shall be entitled, in addition to any other rights and remedies
it may have, to reimbursement for its expenses incurred in such action,
including court costs and reasonable attorneys’ fees and other legal fees and
costs.

 
7.    Breach.
 
   d.          A “Breach” shall be deemed to have occurred if:
 
 (1)  
before or after mediation, MCHP acknowledges that is has failed to comply with
its obligations under this Agreement (unless the parties have agreed that the
failure to comply is not a Breach); or

 
  (2)  
a court of competent jurisdiction in a final nonappealable judgment determines
that MCHP has failed to comply with it obligations under this Agreement.

 
 
e.
MCHP shall not be deemed to have failed to comply with this Agreement if the
failure is caused by a force majeure, as provided under Section VII.B, or if the
alleged failure is a variance from numerically ascertainable terms which is
described in Section VII.E

 
 
f.
Where this Agreement imposes an obligation on MCHP to act “in good faith,” no
Breach shall be deemed to occur unless the parties agree or a court determines
in a final nonappealable judgment that MCHP failed to take any reasonable action
to comply with that obligation, or that MCHP acted in bad faith.

 


Amended Strategic Investment Program Contract - 18 of 24

--------------------------------------------------------------------------------


 
B.           Force Majeure.
 
If by reason of force majeure, MCHP is unable in whole or in part to carry out
any of its obligations in this Agreement, other than obligations for the payment
of money, a Breach shall not be deemed to occur during the continuance of such
inability.  The term “force majeure” as used herein shall mean, without
limitation, any of the following: acts of God; strikes, lockouts or other
industrial disturbances; acts of the public enemy; orders or restraints of any
kind of the government of the United States of America or of the state wherein
the County is located or any of their departments, agencies or officials, or any
civil or military authority; insurrections; riots; landslides; earthquakes;
volcanic eruption; fires; storms; droughts; floods; explosions; breakage or
accident to machinery, transmission pipes or canals; or any similar or different
cause or event not reasonably within the control of the MCHP.  Force Majeure
also includes any significant reduction in market demand for the products that
are produced at the Project which makes it economically infeasible for MCHP to
operate the Project in compliance with this Agreement.  To excuse performance of
any obligation of MCHP due to a force majeure, MCHP must notify the County as
soon as reasonably possible after the force majeure has occurred and MCHP has
had an opportunity to determine the effect of the force majeure upon MCHP’s
business and its obligations hereunder.  The notice shall state the nature of
the occurrence, the anticipated effect of the occurrence on MCHP’s obligations,
and when MCHP will be able to resume compliance with this Agreement.  If the
County, following consultation with the City, does not agree that MCHP shall be
excused from performance in the manner stated in MCHP’s notice, the County shall
notify MCHP within 90 days and the parties shall commence dispute resolution
procedures pursuant to Section VII.A.
 
C.           Failure to Comply with Numerically Ascertainable Terms.
 
It is the intent of the parties that good faith efforts will be made to comply
with all the terms of this Agreement.  However, in such a large Project, it is
difficult to anticipate all contingencies with accuracy.  In a spirit of
fairness and recognizing the cyclical vagaries of business, the County and City
agree that variance from numerically ascertainable terms of this Agreement by a
plus or minus 5% will not constitute a failure of MCHP to comply with this
Agreement. However, the variance is not cumulative.
 
D.           Sanctions.
 
The following sanctions shall apply if a Breach occurs:
 
1.             Failure to Pay.
 
If the Breach relates to a failure of  MCHP to pay the CSF or any other fee MCHP
is required to pay to the County under this Agreement, the County shall be
entitled to the amount of the delinquency, plus the following penalties (subject
to the following paragraph): (1) if the payment is made more than ten (10)
business days
 
Amended Strategic Investment Program Contract - 19 of 24

--------------------------------------------------------------------------------


 
after the payment is due and written demand has been made to MCHP for payment,
the County shall be entitled to receive a penalty of ten percent (10%) of the
delinquent amount; and, (2) if the payment is made more than 45 business days
after the payment is due and written demand has been made to MCHP for payment,
the County shall be entitled to receive a penalty of one hundred percent (100%)
of the delinquent amount.  If MCHP reasonably disputes the amount or timing of
any payment which is alleged by the County to be due to the County under this
Agreement, MCHP may tender the amount which is alleged to be due and thereby
prevent any penalties from accruing, and may continue its dispute.  Payment by
MCHP shall not constitute a waiver by MCHP of any matter in dispute.  If the
dispute is resolved in favor of MCHP, the County shall refund the amount of
overpayment to MCHP, with interest, within 30 days after the dispute is
resolved.
 
2.             Failure to Create and Retain Jobs.
 
If the Breach relates to a failure of MCHP to meet the job creation or job
retention requirements of Section IV.2.a of this Agreement, MCHP shall pay an
amount equal to twice the average gross annual salary plus benefits for
operators and technicians in the year of the breach for every job not created or
job not retained.
 
3.             Failure to Use FSA.
 
If the Breach relates to a failure of MCHP to notify the County in accordance
with the FSA of MCHP hiring needs for covered positions, or to hire qualified
applicants for covered positions in accordance with the FSA, MCHP shall pay to
the County an amount equal to twice the average gross annual salary plus
benefits for operators and technicians in the year of the breach for every
person who would have been hired though the FSA, but was not so hired because of
MCHP’s failure.
 
If MCHP fails to act in good faith to meet its obligations under the FSA, and
the failure results in effective abandonment of the FSA by MCHP, MCHP shall pay
75 percent of the Property Tax Abatement for each year the abandonment
continues.  It shall not constitute an abandonment if MCHP’s failure is due to
nonperformance by the County of its obligations under the FSA.
 
4.             Failure to Meet Reporting Requirements.
 
If MCHP fails to meet reporting requirements of Section V of this Agreement,
MCHP shall pay twice the amount necessary to have an auditor investigate and
prepare the report, or any portion thereof which has been omitted.
 
5.             Environmental Crimes.
 
If MCHP is found to be responsible by a competent court in a final nonappealable
judgment for conduct at the Project which constitutes felony criminal conduct
under federal, state or local environmental law, MCHP shall pay seventy five
percent of the tax abatement for the tax year in which the conduct is found to
have occurred.
 
 
Amended Strategic Investment Program Contract - 20 of 24

--------------------------------------------------------------------------------


 
6.             Failure to meet Other Requirements.
 
In the event a sanction for a Breach is not specified in the preceding
paragraphs of this Section VII.D, MCHP shall pay to the County an amount equal
to any benefit MCHP realized from the Breach, plus a 100% penalty (i.e. the
total payment due is two times what MCHP should have spent to comply with the
agreement).
 
E.           Limitations.
 
 
1.
No Breach shall be deemed to occur and no sanction shall be imposed in
connection with any action taken by MCHP during any tax year in which MCHP has
paid ad valorem property taxes on the full market value of the Project.

 
 
2.
No sanction or combination of sanctions shall exceed 75% of the total tax
abatement for any single tax year.  A tax year begins on July 1 and ends on the
following June 30.

 
F.           Allocation of Funds Paid by MCHP for Failure to Comply with
Agreement.
 
Any funds collected under Sections VII.D above, shall be paid to the County
Finance Manager and held in a segregated fund.  The funds shall be distributed
by the Board of County Commissioners to a program or project in the area of
public policy most directly related to the failure to comply.
 
VIII.        REMEDIES OF MCHP.
 
If the City or County breaches this Agreement, MCHP shall be entitled to
exercise any of its legal or equitable remedies, either through the dispute
resolution process set forth in Section VI A or through administrative or
judicial processes.
 
IX.           TERM OF AGREEMENT.
 
This Agreement shall take effect on the date the Oregon Economic and Community
Development Commission formally determines that the Project is an “eligible
project” which will receive the partial property tax exemption described in ORS
307.123 and a deed is recorded conveying the existing FMI facilities to MCHP,
and shall remain in effect until terminated as provided in this Section IX.
 
This Agreement shall terminate on June 30, 2018.  However, termination of this
Agreement shall not affect the obligation of any party to pay amounts which were
due under this Agreement for the period prior to its date of termination.
 
 
Amended Strategic Investment Program Contract - 21 of 24

--------------------------------------------------------------------------------


 
X.           MISCELLANEOUS TERMS.
 
A.           Discrimination.
 
No persons shall be denied or subject to discrimination in receipt of the
benefits of any services or activities made possible by or resulting from the
Agreement on the grounds of sex, sexual orientation, gender identity, race,
color, creed, marital status, age, national origin, mental health or physical
handicap, disabled or Vietnam era veteran status (except where there are bona
fide occupational qualifications).  Any violation of this provision shall be
considered a material violation of the Agreement.
 
B.           Public Contracts.
 
All applicable requirements of the Oregon Revised Statutes Nos. 279.120 through
279.333 are incorporated herein by reference.  This provision is intended to
incorporate only those provisions which are required for all public
contracts.  The parties acknowledge that: other portions of ORS Chapter 279 do
not apply; this Agreement is not one for a public improvement or public work;
and the wages and other compensation paid by MCHP to its employees is not
subject to ORS 279.348 through 279.365.
 
C.           Governing Law.
 
This Agreement shall be governed by the law of the State of Oregon. Any actions
or suits commenced in connection with this Agreement shall be in Circuit Court
of Multnomah County or Federal District Court for Oregon.
 
D.           Complete Agreement.
 
This Agreement and its attached exhibits are the complete and exclusive
statement of the Agreement between the parties relevant to the purpose described
above and supersedes all prior agreements or proposals, oral or written, and all
other communication between the parties relating to the subject matter of this
Agreement.  No modifications of the Agreement will be binding on any party
except as a written addendum signed by authorized agents of each party.  MCHP’s
policies, some of which are exhibits to this Agreement, may be changed by MCHP
at any time without consent of, or notice to, the County or the City, and
changes to those policies shall not be deemed an amendment of this Agreement.
 
All rights and remedies of each party shall be cumulative and may be exercised
successively or concurrently.  The foregoing is without limitation to or waiver
of any other rights or remedies of either party according to law.
 
E.           CSF Payments Not Property Taxes.
 
The parties acknowledge that any payments required under this Agreement do not
constitute property taxes and are not subject to the limits under Section 11b,
Article XI of the Oregon Constitution.
 
 
Amended Strategic Investment Program Contract - 22 of 24

--------------------------------------------------------------------------------


 
F.           Compliance Relevant to Future Approvals.
 
MCHP acknowledges that its compliance with this Agreement will be an important
consideration for local government approval of any future applications MCHP may
make seeking property tax exemptions for other Projects.
 
G.           Lease or Sublease of the Premises.
 
While it is not contemplated that MCHP will lease or sublease the premises, if
that were to occur, the property tax exemption may transfer under the provisions
of ORS 285B.383(4) and ORS 307.123.
 
H.           Successors and Assigns.
 
This Agreement shall inure to the benefit of and bind the successors and assigns
of the parties.
 
I.           Good Faith Contests Permitted.
 
Nothing in this Agreement shall be construed as: (1) preventing MCHP from
contesting in good faith any tax, assessment or other fee imposed by the County
or any other governmental entity; or (2) granting rights to any employee of
MCHP.  The obligations of MCHP in this Agreement are for the benefit of the
County and the City, and for the general benefit of their citizens; no
individual or entity not a party to this Agreement shall be treated as a third
party beneficiary of this Agreement.
 
J.           Validity of County Obligations.
 
The County represents that this Agreement and its attached exhibits are valid
and binding obligations of the County, and the County agrees to be bound by
their terms. The County agrees that its obligation to indemnify and hold MCHP
harmless is a contractual obligation of the County.
 
K.           Counterparts.
 
This Agreement may be signed in counterparts; when each party has signed a
counterpart all parties shall be bound by this Agreement.
 
 
Amended Strategic Investment Program Contract - 23 of 24

--------------------------------------------------------------------------------


 
DATED this 8 day of June 2009.
 
 
MULTNOMAH COUNTY
 
 
 
By:  /s/  Ted Wheeler
 
MICROCHIP TECHNOLOGY
INCORPORATED (MCHP)
 
 
By:  /s/  Steve Sanghi 
 
Chairperson,
Board of Commissioners
 
 
Authorized Officer
 
Date: June 8, 2009
 
Date: June 1, 2009
 
 
 
REVIEWED:
 
 
By:  /s/  Sandra Duffy 
     
Assistant County Counsel
 
     
Date: June 5, 2009
 
 
 
     
CITY OF GRESHAM
 
 
 
By:  /s/  Shane Bemis 
 
 
 
 
 
By:  /s/  Eric Kvarsten 
 
Mayor
 
City Manager
 
 
Date: May 19, 2009
 
Date: May 19, 2009
 
 
 
REVIEWED:
 
 
By:  /s/  Richard Faus
     
City Attorney
 
     
Date: May 19, 2009
     

 
 
 
 
Amended Strategic Investment Program Contract - 24 of 24